Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-13-00501-CV

                            OFFICE OF THE ATTORNEY GENERAL,
                                         Appellant

                                                       v.

                                             Blanca DE LEON,
                                                 Appellee

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 8,248
                             Honorable Paul Canales, Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We RENDER JUDGMENT that Appellee Blanca De Leon take nothing. Costs of
this appeal are taxed against Appellee Blanca De Leon.

        SIGNED December 31, 2014.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice




1
  The Honorable Jose A. Lopez is the presiding judge of the 49th Judicial District Court. Judge Canales was the
visiting judge who conducted the bench trial, signed the declaratory judgment, and conducted the hearing on OAG’s
motion for new trial.